internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-101241-00 date date legend distributing controlled sub sub sub llc controlled sub controlled sub controlled sub trust m n p q r plr-101241-00 s t date state a business w business x business y business z bank we respond to a letter dated date in which your authorized representative requested rulings on behalf of distributing regarding the federal_income_tax consequences of certain transactions your authorized representative submitted additional information in letters dated april may june july july july and date the relevant information is summarized below distributing is a state a corporation that engages in business w business x and business y distributing uses the accrual_method of accounting and files consolidated federal_income_tax returns on a calendar_year basis trust a testamentary_trust that is entitled to a charitable set-aside deduction under sec_642 owns m percent of the outstanding_stock of distributing distributing wholly owns sub and several other subsidiaries that are not relevant to this ruling until date distributing owned all the stock of sub which merged into sub on date immediately thereafter sub merged into a limited_liability_company llc distributing wholly owns llc and llc is disregarded as a separate_entity pursuant to sec_301_7701-3 of the income_tax regulations sub owns n percent which is less than percent of the outstanding controlled stock controlled is included in distributing’s consolidated financial statements controlled is a state a corporation that engages through its wholly-owned subsidiaries in three lines of business controlled sub engages in business x controlled sub engages in business y controlled plr-101241-00 sub engages in business z controlled uses the accrual_method of accounting controlled is the common parent of an affiliated_group_of_corporations and files consolidated federal_income_tax returns on a calendar_year basis the taxpayer has submitted financial information indicating that distributing and controlled each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years controlled wishes to significantly expand business z controlled has immediate capital needs of approximately dollar_figurep for business z controlled wishes to borrow to meet those capital needs but distributing has prevented significant borrowing by controlled because of potential interference with distributing’s own borrowing capacity to further certain business goals distributing wishes to significantly increase its borrowing capacity independent investment advisors have advised distributing in detailed and reasoned letters that distributing cannot significantly increase its borrowing capacity and retain its investment grade credit rating if controlled completes its desired borrowing and does not separate from distributing furthermore the investment advisors have indicated that if controlled completes its desired borrowing without separating from distributing distributing will be unable to renew its existing dollar_figureq line of credit with bank on the same terms distributing’s investment advisors have determined that the separation of distributing and controlled will enable distributing to borrow more money on better terms than it could if the two corporations did not separate distributing has provided information showing that it can significantly reduce its borrowing costs if distributing does not own controlled stock the projected cost savings exceed one percent of the base_period net_income of distributing’s affiliated_group to enable increased borrowing by distributing and to reduce distributing’s cost of borrowing the taxpayer has taken or proposes to take the following steps step sub merged into sub sub liquidated by merging into llc which is wholly-owned by distributing sub liquidation step sub will liquidate by merging with and into distributing sub liquidation step controlled will cause controlled sub to be converted into a limited_liability_company that will be wholly owned by controlled and disregarded as an entity separate from controlled under sec_301_7701-3 of the income_tax regulations plr-101241-00 step controlled will amend its articles of incorporation to authorize the issuance of r shares of class a common_stock and s shares of class b common_stock both classes of stock will be listed on the new york stock exchange and will have identical rights to dividends and liquidation proceeds holders of the class a stock will be entitled to vote for percent of the controlled directors and holders of the class b stock will be entitled to vote for the other percent of the controlled directors the class b voting_stock rights will be subject_to a limitation that a holder of more than t percent of the class b stock may only vote that amount of class b stock that is proportionate to the holder’s economic_interest in controlled any excess shares of class b stock automatically will be voted in the same proportion as the class b shares held by class b shareholders who hold less than t percent of the class b shares after amendment of the articles distributing will exchange the controlled common_stock it will receive in step for class b stock and the controlled stock held by all other controlled shareholders will be exchanged for class a stock recapitalization step distributing will distribute to its shareholders on a pro_rata basis all of the controlled class b stock the taxpayer has made the following representations with respect to the spin-off transaction described in step above a b c d no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder the five years of financial information submitted on behalf of the active businesses of distributing and controlled is generally representative of each business's present operations with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted following the spin-off transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled will be carried out for the following corporate business purposes to produce significant cost savings for distributing and to facilitate borrowing by distributing plr-101241-00 e f g h i j k no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock other than indebtedness incurred in the ordinary course of business the indebtedness owed by controlled to distributing after the spin-off will not constitute stock_or_securities except as noted in step sec_1 and above there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the spin-off transaction except in the ordinary course of business there is no plan or intention on the part of any shareholder who own sec_5 percent or more of the stock of distributing and to its best knowledge the management of distributing is not aware of any plan or intention on the part of any remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the spin-off transaction except that trust may elect to participate in a distributing stock repurchase program there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the spin-off other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 provided however that if the trust elects to participate in a future distributing share repurchase program distributing may repurchase shares of stock directly from the trust payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the spin-off transaction are investment companies as defined in sec_368 and iv the spin-off transaction is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled for purposes of this representation in plr-101241-00 measuring whether the percent limitation has been violated the change in voting rights effected by the recapitalization in step will be treated as an acquisition by distributing and or its shareholders of voting_stock in controlled the taxpayer has made the following representations with respect to the liquidation transaction described in step above l m n o p q r s t u the merger of sub into sub qualified as a reorganization under sec_368 of the code distributing on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution was completed was the owner of at least percent of the single outstanding class of the sub stock no shares of sub or sub common_stock were redeemed during the three years preceding the adoption of the plan_of_liquidation all distributions from sub to distributing pursuant to the plan of complete_liquidation were made within a single taxable_year as soon as the first liquidating_distribution was made sub ceased to be a going concern and its activities were limited to winding up its affairs paying its debts and distributing its assets to its shareholders all the stock in sub has been canceled and sub has been dissolved sub retained no assets following the final liquidating_distribution other than as a result of the merger of sub into sub which qualified as a reorganization under sec_368 neither sub nor sub acquired any assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the plan_of_liquidation no assets of sub or sub were disposed of by either sub sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than years prior to the date of adoption of the plan_of_liquidation the liquidation of sub was not preceded by nor will be followed by the reincorporation in or transfer or sale to a recipient corporation of plr-101241-00 any of the businesses or assets of sub if persons holding directly or indirectly as determined under sec_318 as modified by sec_304 more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock of the recipient corporation prior to the adoption of the plan_of_liquidation no assets of sub were distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than years prior to the date of adoption of the liquidation plan sub will report all earned_income represented by assets that will be deemed distributed to distributing such as receivables being reported on a cash_basis unfinished contracts commissions due etc the fair_market_value of the assets of sub exceeded its liabilities both at the date of adoption of the plan_of_liquidation and immediately prior to the time the first liquidating_distribution occurred there was no intercorporate debt existing between sub or sub and distributing and none was canceled forgiven or discounted except for transactions that occurred more than years prior to the date of adoption of the plan_of_liquidation v w x y z distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code based solely on the information submitted and the representations set forth above we hold as follows for federal_income_tax purposes step1 the sub liquidation will be treated as a distribution by sub of all of its assets to distributing in complete_liquidation under sec_332 of the code no gain_or_loss will be recognized by distributing on its receipt of sub assets in the sub liquidation sec_332 no gain_or_loss will be recognized by sub on the distribution of its assets to or the assumption of its liabilities by distributing in the sub liquidation sec_336 sec_337 and sec_337 distributing’s basis in each sub asset distributed to distributing in plr-101241-00 step step the sub liquidation will equal sub 3’s basis in such sub asset immediately before the sub liquidation sec_334 the holding_period of each sub asset received by distributing in the sub liquidation will include sub 3’s holding_period for each sub asset sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the limitations of sec_381 and c and the regulations thereunder sec_381 and sec_1_381_a_-1 the sub liquidation will be treated as a liquidation by sub of all of its assets to distributing in complete_liquidation under sec_332 no gain_or_loss will be recognized by distributing on its receipt of sub assets in the sub liquidation sec_332 no gain_or_loss will be recognized by sub on the distribution of its assets to or the assumption of its liabilities by distributing in the sub liquidation sec_336 sec_337 and sec_337 distributing’s basis in each sub asset distributed to distributing in the sub liquidation will equal sub 1's basis in such sub asset immediately before the sub liquidation sec_334 the holding_period of each sub asset received by distributing in the sub liquidation will include sub 1's holding_period for each sub asset sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the limitations of sec_381 and c and the regulations thereunder sec_381 and sec_1_381_a_-1 the recapitalization will be treated as an exchange by distributing of its controlled common_stock for controlled class b common_stock and will qualify as a reorganization under sec_368 controlled will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the recapitalization sec_354 plr-101241-00 step the basis of the controlled class b common_stock received in the recapitalization will equal the basis of the controlled common_stock surrendered in exchange therefor sec_358 the holding_period of the controlled class b common_stock received in the recapitalization will include the period during which the shares of controlled common_stock surrendered in exchange therefor were held provided that the surrendered shares of controlled common_stock were held as a capital_asset on the date of the exchange sec_1223 no gain_or_loss will be recognized by the distributing shareholders on their receipt of controlled class b common_stock sec_355 no gain_or_loss will be recognized by distributing on the distribution of controlled class b common_stock to distributing shareholders sec_355 and sec_311 the aggregate basis in distributing common_stock and controlled common_stock held by each distributing shareholder will equal the aggregate basis of such shareholder’s distributing common_stock immediately before the distribution allocated in proportion to the relative fair market values of distributing common_stock and controlled class b common_stock at the time of the distribution sec_355 and c and sec_1_358-2 the holding_period of the controlled class b common_stock received by each distributing shareholder will include the holding_period for the shareholder’s distributing common_stock provided that the distributing common_stock is held as a capital_asset on the day of the spin-off sec_1223 if cash is received by a distributing shareholder in lieu of a fractional share of controlled class b common_stock gain_or_loss will be recognized by the shareholder measured by the difference between the basis of the fractional share received as determined in above and the amount of cash received sec_1001 if the fractional share qualifies as a capital_asset in the hands of the shareholder the gain_or_loss will be a capital_gain or loss subject_to the provisions of subchapter_p of chapter of the code sec_1221 and sec_1222 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of plr-101241-00 perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the examination process except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling letter is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely associate chief_counsel corporate by mark jennings acting chief branch
